Exhibit 21.1 LIST OF SUBSIDIARIES OF THE REGISTRANT NAME OF SUBSIDIARY JURISDICTION JJRR, LLC Delaware Long Distance Savings Solutions, LLC Delaware Neutral Tandem, Inc. Delaware Neutral Tandem-Alabama, LLC Delaware Neutral Tandem-Arizona, LLC Delaware Neutral Tandem-Arkansas, LLC Delaware Neutral Tandem-California, LLC Delaware Neutral Tandem-Colorado, LLC Delaware Neutral Tandem-Delaware, LLC Delaware Neutral Tandem-Florida, LLC Delaware Neutral Tandem-GVT, LLC Delaware Neutral Tandem-Georgia, LLC Delaware Neutral Tandem-Hawaii, LLC Delaware Neutral Tandem-Idaho, LLC Delaware Neutral Tandem-Illinois, LLC Delaware Neutral Tandem-Indiana, LLC Delaware Neutral Tandem-Iowa, LLC Delaware Neutral Tandem-Kansas, LLC Delaware Neutral Tandem-Kentucky, LLC Delaware Neutral Tandem-Louisiana, LLC Delaware Neutral Tandem-Maine, LLC Delaware Neutral Tandem-Maryland, LLC Delaware Neutral Tandem-Massachusetts, LLC Delaware Neutral Tandem-Michigan, LLC Delaware Neutral Tandem-Minnesota, LLC Delaware Neutral Tandem-Mississippi, LLC Delaware Neutral Tandem-Missouri, LLC Delaware Neutral Tandem-Montana, LLC Delaware Neutral Tandem-Nebraska, LLC Delaware Neutral Tandem-Nevada, LLC Delaware Neutral Tandem-New Hampshire, LLC Delaware Neutral Tandem-New Jersey, LLC Delaware Neutral Tandem-New Mexico, LLC Delaware Neutral Tandem-New York, LLC Delaware Neutral Tandem-North Carolina, LLC Delaware Neutral Tandem-North Dakota, LLC Delaware Neutral Tandem-Oklahoma, LLC Delaware Neutral Tandem-Oregon, LLC Delaware Neutral Tandem-Pennsylvania, LLC Delaware Neutral Tandem-Puerto Rico, LLC Delaware Neutral Tandem-Rhode Island, LLC Delaware Neutral Tandem-South Carolina, LLC Delaware Neutral Tandem-South Dakota, LLC Delaware Neutral Tandem-Tennessee, LLC Delaware Neutral Tandem-Texas, LLC Delaware Neutral Tandem-Utah, LLC Delaware Neutral Tandem-Vermont, LLC Delaware Neutral Tandem-Virginia, LLC Delaware Neutral Tandem-Washington, D.C., LLC Delaware Neutral Tandem-Washington, LLC Delaware Neutral Tandem-West Virginia, LLC Delaware Neutral Tandem-Wyoming, LLC Delaware
